PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), dated as of September 19,
2007 (the “Effective Date”), is made by and between SEVENS ST. LOUIS L.L.C., a
Delaware limited liability company (“Seller”), and TRIPLE NET LLC, a Virginia
limited liability company (“Purchaser”).

In consideration of the mutual covenants and agreements herein contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Seller and Purchaser agree as follows:

SECTION 1.

PURCHASE AND SALE

1.1 Purchase and Sale. Subject to the terms and conditions of this Agreement,
Seller hereby agrees to sell, transfer and convey to Purchaser, and Purchaser
hereby agrees to purchase from Seller, all of Seller’s right, title and interest
in and to that certain parcel of land (the “Land”) located in the City of St.
Louis, State of Missouri, being more particularly described on Exhibit A
attached hereto and made a part hereof, together with all buildings, structures
and improvements thereon (the “Improvements”), and certain personal property and
intangible property, if any, owned by Seller and used in connection with
Seller’s ownership and operation of the Land and Improvements (the “Personal
Property”; the Land, the Improvements and the Personal Property, herein
collectively called the “Property”).

SECTION 2.

PURCHASE PRICE

2.1 The purchase price for the Property shall be TWENTY EIGHT MILLION TWO
HUNDRED FIFTY THOUSAND AND 00/100 ($28,250,000.00) DOLLARS (the “Purchase
Price”), which shall be paid as follows:

(a) Within one (1) business day following the execution and delivery of this
Agreement by Seller and Purchaser, Purchaser shall deposit with Fidelity
National Title Insurance Company of New York (the “Escrow Agent”) the amount of
One Million and 00/100 ($1,000,000) Dollars, and within one (1) business day of
the Effective Date, which amount shall be held by the Escrow Agent in an
interest bearing account. Such amount as shall have been deposited with the
Escrow Agent pursuant to this Section 2.1, and all interest earned thereon are
referred to herein collectively as the “Deposit”. The Deposit will be
non-refundable except in the event of a termination by Purchaser pursuant to
this Agreement and subject thereto shall be paid to the Seller at Closing. At
the same time as the delivery of the initial Deposit to the Escrow Agent,
Purchaser shall deliver to the Escrow Agent, for immediate release to Seller an
additional sum of $100.00 (the “Independent Consideration Amount”), which amount
has been bargained for and agreed to as independent consideration for granting
to Purchaser, in accordance with this Agreement, the right to purchase the
Property. The Independent Consideration Amount is in addition to and independent
of all other consideration provided in this Agreement, and is nonrefundable in
all events.

(b) The balance of the Purchase Price (i.e. the Purchase Price less the Deposit,
plus or minus other adjustments required under this Agreement), shall be paid at
Closing by wire transfer of funds in such amount in accordance with the written
instructions delivered by Seller to Purchaser.

SECTION 3.

INSEPCTION PERIOD, TITLE AND SURVEY; REPRESENTATIONS

3.1 Inspection Period.

(a) Notwithstanding any provision of this Agreement to the contrary, this
Agreement and the obligations of Purchaser hereunder are contingent upon
Purchaser determining the suitability of the Property in Purchaser’s sole
discretion. Purchaser shall have August 23, 2007 (the “Inspection Period”) to
examine the Property with respect to all matters concerning the Property. Any
testing, examinations, inspections or investigations shall be conducted on at
least one (1) business days notice to Seller, during business hours, from time
to time, and subject to the rights of tenants, and shall not under any
circumstances compromise or affect the structural integrity of the Property.
Purchaser must obtain Seller’s prior written approval of the scope and method of
any physically intrusive inspection, testing or investigation of the Property
(other than a Phase I environmental inspection) including, but without
limitation, any inspection which would involve taking subsurface borings or
related investigations, and any inspection which would materially alter the
physical condition of the Property. Seller and its representatives, agents,
and/or contractors shall have the right to be present during any testing,
investigation, or inspection of the Property. In no event shall any governmental
agencies having jurisdiction over the Property, or Seller’s vendors directly
without Seller’s prior written approval. Purchaser shall have the right to
conduct tenant interviews provided the same are conducted in the presence of
Seller or its representatives and Seller agrees to make itself or its
representative available for such interviews, if at least 24 hours notice is
given to Seller. If prior to the expiration of the Inspection Period, Purchaser
determines that the Property is not suitable to Purchaser for any reason, then
Purchaser shall give written notice thereof (the “Termination Notice”) to Seller
and the Escrow Agent prior to 5:00 p.m. (EST), on the last day of the Inspection
Period (as the same may be extended). If Purchaser timely advises Seller and the
Escrow Agent that it elects not to proceed with this transaction, the Escrow
Agent shall return to Purchaser the Deposit, and thereafter this Agreement shall
be terminated and neither party shall have any further rights or obligations
hereunder except for the except for such obligations which are expressly stated
herein to survive the Closing or the termination of this Agreement ( the
“Surviving Obligations”). TIME SHALL BE OF THE ESSENCE with respect to this
Section 3.1(a), and if the Termination Notice shall not be timely given to the
Seller and the Escrow Agent by the expiration of the Inspection Period, this
Agreement shall remain in full force and effect in accordance with its terms.
Purchaser agrees to deliver to Seller copies of all Reports (hereinafter
defined) at the time the a Termination Notice is given by Purchaser. The
obligations to deliver the Reports shall survive the termination of this
Agreement.

(b) On or before the expiration of the Inspection Period, Purchaser may deliver
written notice to Seller (the “Service Contracts Notice”) specifying any Service
Contracts with respect to which Purchaser desires to have the Seller deliver
notices of termination at the Closing (the “Terminated Contracts”); provided
that (i) the effective date of such termination after Closing shall be subject
to the express terms of such Terminated Contracts, (ii) if any such Service
Contract cannot by its terms be terminated, it shall be assumed by Purchaser and
not be a Terminated Contract, and (iii) to the extent that any such Terminated
Contract requires payment of a penalty or premium for cancellation, Purchaser
shall pay any cancellation fees or penalties. If Purchaser fails to deliver the
Service Contracts Notice on or before the expiration of the General Inspection
Period, there shall be no Terminated Contracts and Purchaser shall assume all
Service Contracts at the Closing.

(c) Purchaser agrees that, in making any physical or environmental inspections
of the Property, Purchaser and all of Purchaser’s agents entering onto the
Property shall carry not less than One Million Dollars ($1,000,000) commercial
general liability insurance with a company licensed to do business in the state
where the Property is located insuring all activity and conduct of Purchaser and
such representatives while exercising such right of access. Seller shall be
named as additional insured on such commercial general liability policy.
Purchaser represents and warrants that it carries not less than One Million
Dollars ($1,000,000) commercial general liability insurance with contractual
liability endorsement which insures Purchaser’s indemnity obligations and, upon
receipt of a written request from Seller, will provide Seller with written
evidence of same.

(d) All information provided by Seller to Purchaser or obtained by Purchaser
relating to the Property in the course of Purchaser’s review, including, without
limitation, any environmental assessment or audit, if any (collectively, the
“Reports”) shall be treated as confidential information by Purchaser and
Purchaser shall instruct all of its employees, agents, representatives,
contractors, equity investors and lenders (collectively, “Purchaser
Representatives”) as to the confidentiality of all such information. In the
event that this transaction is not closed for any reason, then Purchaser shall
maintain the confidentiality of such information, and shall instruct Purchaser
Representatives not to disclose any such information to any other party.
Purchaser hereby agrees that money damages would not be a sufficient remedy for
any breach or threatened breach of this paragraph by Purchaser or Purchaser
Representatives and that the Seller shall be entitled, without the requirement
of posting a bond or other security, to specific performance and injunctive or
other equitable relief in the event of any such breach or threatened breach, in
addition to all other remedies available to the Seller at law or in equity.
Purchaser hereby agrees to indemnify, defend, and hold harmless the Seller and
Seller Related Parties (as hereinafter defined) from and against any losses,
claims, damages or liabilities arising out of a breach of this paragraph by
Purchaser or Purchaser Representatives and to reimburse each Seller Related
Party for all costs and expenses (including reasonable counsel fees) incurred in
connection therewith. This indemnity agreement shall be in addition to any other
liabilities that Purchaser or Purchaser Representatives may have to any Seller
Related Party.

(e) Except as may be specifically provided elsewhere in this Agreement, Seller
makes no representations or warranties as to the truth, accuracy, completeness,
methodology of preparation or otherwise concerning any engineering or
environmental reports or audits or any other materials, data or other
information supplied to Purchaser in connection with Purchaser’s inspection of
the Property (e.g., that such materials are complete, accurate or the final
version thereof, or that such materials are all of such materials as are in
Seller’s Possession). It is the parties’ express understanding and agreement
that such materials are provided only for Purchaser’s convenience in making its
own examination and determination prior to the expiration of the Inspection
Period as to whether it wishes to purchase the Property, and, in doing so,
Purchaser shall rely exclusively on its own independent investigation and
evaluation of every aspect of the Property and not on any materials supplied by
Seller. Purchaser expressly disclaims any intent to rely on any such materials
provided to it by Seller in connection with its inspection and agrees that it
shall rely solely on its own independently developed or verified information.
Except with respect to the Surviving Obligations, Purchaser hereby releases
Seller and its agents, representatives, and employees from any and all claims,
demands, and causes of action, past, present, and future that Purchaser may have
relating to (i) the condition of the Property at any time, before or after the
Closing, including without limitation, the presence of any hazardous materials,
including but not limited to mold, or (ii) any other matter pertaining to the
Property. This release shall survive the Closing or the termination of this
Agreement, as applicable.

(f) Purchaser shall restore the Property to its condition existing immediately
prior to Purchaser’s inspection, testing, investigation and survey thereof.
Purchaser shall be liable for all damage or injury to any person or property
resulting from, relating to or arising out of any such inspection, testing,
investigation or survey, whether occasioned by the acts of Purchaser or any of
its employees, agents, representatives or contractors and Purchaser shall
promptly satisfy any lien which may arise or be filed against Seller or the
Property in connection with any such inspection, testing, investigation or
survey. Purchaser shall indemnify, defend and hold harmless Seller and its
agents, employees, officers, directors, affiliates, advisors and asset managers
from any loss, liability or damage resulting from any such inspection, testing,
investigation, survey or lien filed against Seller or the Property in connection
therewith. This indemnification by Purchaser shall survive the Closing or the
termination of this Agreement, as applicable.

3.2 Title and Survey.

(a) Seller has ordered an owner’s title insurance report from Fidelity National
Title Insurance Company (the “Title Company”). Upon Seller’s receipt of the
same, Seller shall send a copy of the title insurance report (the “Title
Commitment”) and legible copies of any covenants, easements and other items
listed as title exceptions therein to Purchaser, together with a copy at
Purchaser’s option, of a survey, or an update thereof, for the Property (the
“Survey”). In the event (i) the Survey obtained by Purchaser shows any matter
affecting the Property that is unacceptable to Purchaser, other than the state
of facts shown on a survey last dated February 23, 1999 prepared by Donald R.
Wuertz or (ii) any exceptions, other than matters shown on Schedule 1, appear in
the Title Commitment that are unacceptable to Purchaser, Purchaser shall by 5
p.m. New York time on the tenth (10th) day following receipt of the Survey and
the Title Commitment (time being of the essence) (the “Title Approval Period”),
notify Seller in writing of such facts, the reasons therefor and the curative
steps that would remove the basis for Purchaser’s objection (“Purchaser’s Title
Objections”). Upon the expiration of the Title Approval Period, except for
Purchaser’s Title Objections, Purchaser shall be deemed to have accepted the
form and substance of the Survey, all matters shown or addressed thereon, and
all items shown or addressed in the Title Commitment (collectively, the
“Approved Title Matters”).

(b) Seller shall have no obligation to take any steps or bring any action or
proceeding or otherwise to incur any effort or expense whatsoever to eliminate
or modify any of Purchaser’s Title Objections; provided, however, Seller shall
be obligated to satisfy any mortgages created by Seller; any voluntary liens
created by Seller; any mechanic’s lien resulting from any work contracted for by
Seller; any judgment liens against Seller and any other monetary liens not to
exceed $250,000 (collectively, “Seller’s Cure Obligations”). Seller, however, at
its sole option, may attempt to eliminate or modify all or a portion of
Purchaser’s Title Objections to Purchaser’s reasonable satisfaction prior to the
Closing Date or within such additional period of time (up to thirty (30) days in
the aggregate thereafter), for which Seller shall have the right to adjourn the
Closing. In the event Seller is unable or unwilling to attempt to eliminate or
modify all of Purchaser’s Title Objections to the reasonable satisfaction of
Purchaser, Seller shall provide written notice to Purchaser of those objections
Seller will not attempt or be able to cure (“Seller’s Notice”). Thereafter,
Purchaser shall have the option (as its sole and exclusive remedy) to
(x) terminate this Agreement by delivering written notice thereof to Seller by
the earlier to occur of (i) the Closing Date (as the same may be adjourned as
provided in this Agreement), or (ii) five (5) business days after Seller’s
Notice, time being of the essence to the giving of Purchaser’s notice or
(y) proceed to Closing without adjustment to the Purchase Price. If Purchaser
shall duly give such termination notice, then this Agreement shall thereupon
terminate, and upon such termination, Purchaser shall be entitled to the return
of the Deposit, and neither party shall have any obligation hereunder other than
the Surviving Obligations.

(c) The term “Permitted Encumbrances” as used herein includes: (i) all of the
Approved Title Matters, (ii) matters shown on Schedule 1, (iii) any Purchaser’s
Title Objection (other a Seller’s Cure Obligation”) that remains uncured, for
whatever reason, at the earlier to occur of (A) Closing (as the same may be
adjourned as provided in this Agreement) or (B) five (5) business days after
Seller’s provision of the Seller’s Notice, (iv) the rights and interests of
parties claiming under the Leases, and (v) liens for real property taxes,
assessments, and water and sewer meter charges which are not due and payable as
of the Closing Date and/or which are apportioned pursuant to this Agreement.

(d) Purchaser may, at or prior to Closing, notify Seller in writing of any
objection to title (i) raised by the Title Company between the expiration of the
Title Approval Period and the Closing and (ii) not disclosed by the Title
Company or otherwise known to Purchaser prior to the expiration of the Title
Approval Period; provided that Purchaser must notify Seller of such new
objection to title within two (2) business days of being made aware of the
existence of such matter. If Purchaser sends such notice to Seller, Purchaser
and Seller shall have the same rights and obligations with respect to such
notice as apply to Purchaser’s Title Objections under Sections 3.3(b) and (c)
hereof.

3.3 Purchaser’s Representations and Warranties. Purchaser represents and
warrants to Seller that:

(a) Purchaser is a Virginia limited liability company, duly organized and
validly existing under the laws of the Commonwealth of Virginia, and has the
power to enter into this Agreement and to execute and deliver this Agreement and
to perform all duties and obligations imposed upon it hereunder, and Purchaser
has obtained all necessary corporate, partnership or other organizational
authorizations required in connection with the execution, delivery and
performance of this Agreement and the transaction contemplated herein and has
obtained the consent of all entities and parties (whether private or
governmental) necessary to bind Purchaser to this Agreement;

(b) neither the execution nor the delivery of this Agreement, nor the
consummation of the purchase and sale transaction contemplated hereby, nor the
fulfillment of or compliance with the terms and conditions of this Agreement
conflict with or will result in the breach of any of the terms, conditions or
provisions of any agreement or instrument to which Purchaser, or any
shareholder, partner or related entity or affiliate of Purchaser, is a party or
by which Purchaser, any shareholder, partner or related entity or affiliate of
Purchaser, or any of Purchaser’s assets is bound;

(c) Purchaser has the financial resources to timely consummate the purchase and
sale transaction contemplated by this Agreement;

(d) with respect to each source of funds to be used by Purchaser to purchase the
Property (respectively, the “Source”), at least one of the following statements
shall be accurate as of the Closing Date: (i) the Source does not include the
assets of (A) an “employee benefit plan” as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), which is
subject to Title I of ERISA, or (B) a “plan” as defined in Section 4975(a) of
the Internal Revenue Code of 1986, as amended (“Code”), or (ii) the Source
includes the assets of (A) an “employee benefit plan” as defined in Section 3(3)
of ERISA or (B) a “plan” as defined in Section 4975 of the Code (each of which
has been identified to the Seller in writing pursuant to this Section 3.3 at
least ten (10) business days prior to the Closing Date), but the use of such
Source to purchase the Property will not result in a nonexempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code. The Source
is in compliance with the Orders (as hereinafter defined);

(e) Purchaser, and all beneficial owners of Purchaser, are in compliance with
all laws, statutes, rules and regulations of any federal, state or local
governmental authority in the United States of America applicable to such
Persons (as hereinafter defined), including, without limitation, the
requirements of Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001)
(the “Order”) and other similar requirements contained in the rules and
regulations of the Office of Foreign Asset Control, Department of the Treasury
(“OFAC”) and in any enabling legislation or other Executive Orders in respect
thereof (the Order and such other rules, regulations, legislation, or orders are
collectively called the “Orders”). For purposes of this subsection, “Person”
shall mean any corporation, partnership, limited liability company, joint
venture, individual, trust, real estate investment trust, banking association,
federal or state savings and loan institution and any other legal entity,
whether or not a party hereto; and

(f) Neither Purchaser nor any of the beneficial owners of Purchaser:



  (1)   is listed on the Specially Designated Nationals and Blocked Persons List
maintained by OFAC pursuant to the Order and/or on any other list of terrorists
or terrorist organizations maintained pursuant to any of the rules and
regulations of OFAC or pursuant to any other applicable Orders (such lists are
collectively referred to as the “Lists”);



  (2)   has been indicted or arrested for money laundering or for predicate
crimes to money laundering, convicted or pled nolo contendere to charges
involving money laundering or predicate crimes to money laundering;



  (3)   has been determined by competent authority to be subject to the
prohibitions contained in the Orders;



  (4)   is owned or controlled by, nor acts for or on behalf of, any Person on
the Lists or any other Person who has been determined by competent authority to
be subject to the prohibitions contained in the Orders;



  (5)   shall transfer or permit the transfer of any interest in Purchaser or
such parties to any Person who is, or whose beneficial owners are, listed on the
Lists; or



  (6)   shall assign this Agreement or any interest herein, to any Person who is
listed on the Lists or who is engaged in illegal activities.

If Purchaser or any Purchaser Related Party (as hereinafter defined) become
listed on the Lists or are indicted, arraigned, or custodially detained on
charges involving money laundering or predicate crimes to money laundering
(each, a “Triggering Event”), Purchaser shall immediately notify Seller, but in
no event later than five (5) business days after the occurrence of the
Triggering Event. In the event of a Triggering Event, Seller may terminate this
Agreement upon written notice to Purchaser, whereupon the Deposit, subject to
compliance with applicable governmental regulations, shall be retained by
Seller, and neither party shall have any further obligation hereunder except for
the Surviving Obligations. At Seller’s option, Purchaser shall have ten
(10) business days after receipt of Seller’s notice to remove such party from
any interest in Purchaser.

The Purchaser’s representations and warranties set forth in this Section 3.3
shall survive the Closing or termination of this Agreement. As a condition
precedent to Seller’s obligation to close the purchase and sale transaction
contemplated in this Agreement, Purchaser’s representations and warranties
contained herein must remain and be true and correct as of the Closing Date.
Prior to the Closing Date, Purchaser shall notify Seller in writing of any
facts, conditions or circumstances which render any of the representations and
warranties set forth in this Section 3.2 in any way inaccurate, incomplete,
incorrect or misleading.

3.4 Seller’s Representations and Warranties. Seller represents and warrants to
Purchaser that:

(a) it has the full right, power, and authority to enter into, execute and
deliver this Agreement, and to perform all duties and obligations imposed on it
under this Agreement, except to the limited extent, if any, specifically and
expressly set forth in this Agreement;

(b) neither the execution nor the delivery of this Agreement, nor the
consummation of the purchase and sale contemplated hereby, nor the fulfillment
of or compliance with the terms and conditions of this Agreement conflict with
or will result in the breach of any of the terms, conditions, or provisions of
any agreement or instrument to which it is a party or by which it, or any of its
assets is bound;

(c) Seller has not received written notice of any pending or threatened
condemnation or eminent domain proceedings relating to or affecting the Property
and Seller has no knowledge of the same;

(d) Except as set forth on Schedule 2 attached hereto, there is no litigation,
unsatisfied order or judgment, action, suit, legal proceeding, arbitration or
governmental investigation which has been filed or threatened in writing against
Seller or materially affecting the Property or Seller’s ability to consummate
the transactions contemplated hereby;

(e) Except as set forth on Schedule 3 attached hereto, Seller has not received
written notice of, nor to Seller’s knowledge is there, any uncured violation of
any Legal Requirements relating to the use, construction, upkeep, repair,
maintenance or operation of the Property;

(f) To Seller’s knowledge: (i) , except as set forth in Schedule 4, there are no
Leases or other tenancies for any space in the Real Property; (ii) set forth on
Schedule 4 is a true, correct and complete list of all documents constituting
the Leases; and (iii) except as set forth in Schedule 4, there are no defaults
existing under said Leases including with respect to additional rent;

(g) To Seller’s knowledge, (i) , except as set forth in Schedule 5, there are no
Service Contracts affecting the Real Property; (ii) set forth on Schedule 5 is a
true, correct and complete list of all documents constituting the Service
Contracts; and (iii) except as set forth in Schedule 4, there are no defaults
existing under said Service Contracts;

(h) The Property is not covered by a collective bargaining agreement with
respect to any employees thereat. Seller has not contributed to any pension fund
on behalf of any employees at the Property;

(i) To Seller’s knowledge, no party, other than Purchaser, has any option or
other right or right of first refusal to purchase the Property. Seller has not
entered into any written agreement (other than this Agreement) providing for the
sale of the Property to any party which agreement remains in effect as of the
date hereof; and

(j) The operating statements delivered to Purchaser are the same statement used
by Seller in the ordinary course of its business; and

(j) Either (a) Seller is not (i) an “employee benefit plan” (within the meaning
of Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”)), (ii) a “plan” (within the meaning of Section 4975 of the
Internal Revenue Code of 1986, as amended (the “Code”)), or (iii) an entity
whose underlying assets are treated as “plan assets” for purposes of ERISA by
reason of an employee benefit plan’s investment in such entity, or (b) the sale
of the Property by Seller is exempted from the prohibited transaction
restrictions of Section 406 of ERISA and Section 4975 of the Code pursuant to a
prohibited statutory or class exemption.

he Seller’s representations and warranties set forth in Section 3.4 shall
survive the Closing for a period of ninety (90) days. If any Leases which have
been exhibited to Purchaser or its representatives contain provisions that are
inconsistent with the representations set forth in Section 3.3 above, such
representations and warranties shall be deemed modified to the extent necessary
to eliminate such inconsistency and to conform such representations and
warranties to the provisions of the Leases. As a condition precedent to
Purchaser’s obligation to close the purchase and sale transaction contemplated
in this Agreement, Seller’s representations and warranties contained herein must
remain and be true and correct in all material respects as of the Closing Date,
unless such representations and warranties have changed by reason of facts or
circumstances which pursuant to the terms of this Agreement are permitted to
have occurred (e.g., Seller terminating or entering into a new Lease in
accordance with this Agreement, tenant defaults, vacancies, etc.) Prior to the
Closing Date, Seller shall notify Purchaser in writing of any facts, conditions
or circumstances which render any of the representations and warranties set
forth in this Section 3.3 in any way inaccurate, incomplete, incorrect or
misleading. The parties agree that if on or prior to Closing Purchaser has
actual knowledge that any representation or warranty of Seller is inaccurate,
incomplete, incorrect or misleading, and whether or not Purchaser elects to
close the transaction (as opposed to terminating this Agreement), Purchaser
shall have no claim against Seller in connection with a breach of such
representation or warranty and shall not look to Seller and/or Seller Related
Parties (as hereinafter defined) for any redress or relief thereof. The
Purchaser may not assert a claim against the Seller and/or Seller Related
Parties if at the time of the Closing the Purchaser had knowledge of such breach
and nonetheless proceeded with the Closing. Purchaser and Seller agree that if
subsequent to the Closing Purchaser first becomes aware that any representation
or warranty of Seller is inaccurate, incomplete, incorrect or misleading,
Purchaser shall have no claim against Seller and/or Seller Related Parties in
connection with a breach of such representation or warranty and shall not look
to Seller and/or Seller Related Parties for any redress or relief thereof unless
(i) a claim is made by Purchaser against Seller for breach of such
representation or warranty before the expiration of the survival period and
(ii) Purchaser’s damages as a result of such breach are reasonably estimated to
aggregate at least $25,000. Anything in this Agreement to the contrary
notwithstanding, the maximum aggregate liability of the Seller for breaches of
the representations and warranties herein shall not exceed $500,000 (the
“Liability Cap”). Purchaser and Seller agree that the words “Seller’s knowledge”
and words of similar import shall mean the actual knowledge of Matthew Harvey
(the property manager) and/or Robert Bergman (the asset manager) without any
independent investigation on his part to determine the existence or absence of
such facts.

3.5 Tenant Estoppel Certificates; SNDAs.

(a) Seller agrees to deliver to all tenants of the Property a request for an
estoppel certificate in the form of Exhibit F attached hereto. The parties agree
that, subject to the provisions of subparagraph (b) below, it shall be a
condition to Purchaser’s obligation to close title under this Agreement that an
estoppel certificate either substantially in the form of Exhibit F or in the
form required by a tenant’s Lease, be delivered to Purchaser, from not less than
tenants under the Leases covering at least 80% of the leased square footage at
the Property, inclusive of any tenant (a “Major Tenant”) occupying more than
7,000 sf (the “Required Tenant Estoppels”), no later than five (3) business days
before Closing. Seller agrees to use good faith efforts to obtain such Required
Tenant Estoppels, provided however, Seller shall not be obligated to expend any
funds in order to do so. Notwithstanding the foregoing, if at Closing Seller is
unable or fails to deliver such Required Tenant Estoppels, Seller may execute
and deliver to Purchaser, at Closing, its own certificate with respect to
tenants from whom estoppel certificates were not received and whose Leases are
in full force and effect and cover no more than 5% of the leased square footage
of the Property (and none of the Major Tenants) in the form of Exhibit F or in
the form required by a tenant’s Lease, appropriately modified to reflect that
they are certificates of Seller and made to Seller’s knowledge; hereinafter, the
“Seller’s Estoppel Certificate”) and the statements of Seller contained therein
shall survive the Closing until the earlier of (a) 60 days after Closing, and
(b) the date Purchaser obtains an estoppel certificate from a tenant for whom
Seller delivered a Seller’s Estoppel Certificate. In the event that any
representation or warranty of Seller set forth in Section 3.5 was confirmed in a
Tenant Estoppel, notwithstanding anything to the contrary set forth in this
Agreement, such Seller’s representation and warranty shall not survive Closing.
Notwithstanding the foregoing, the aggregate liability of Seller under the
Seller Estoppel Certificates and Section 3.5 shall not exceed the Liability Cap.

(b) The parties agree that each Tenant Estoppel containing non-material
exceptions, qualifications or modifications shall be deemed to be an acceptable
estoppel certificate for purposes of this Section 3.6. In the event a Tenant
Estoppel contains a material exception or qualification or alleges a material
default by Seller (a “Material Default”), Purchaser’s sole and exclusive remedy
shall be to terminate this Agreement by delivering notice thereof in writing to
Seller, on the earlier of five (5) business days after the date of delivery to
Purchaser of a Tenant Estoppel alleging a Material Default and the Closing Date
(the “Estoppel Termination Notice”), time being of the essence as to the giving
of such notice. If Purchaser shall timely give the Estoppel Termination Notice,
then subject to Seller’s option set forth below, this Agreement shall terminate,
and upon such termination, Purchaser shall be entitled to the return of the
Deposit, and neither party shall have any obligation hereunder other than the
Surviving Obligations.

3.6 CC&R Agreements; Parking Agreement. Seller shall request an estoppel
certificate from the parties to any CC&R agreement affecting the Property in the
form required under any such CC&R Agreement. In addition, Seller shall request
an estoppel certificate from the party to parking agreement affecting the
Property in the form required under such agreement and delivery of the same to
Purchaser shall be a condition to closing.

3.7 SNDAs. At Purchaser’s request given at any time after the expiration of the
Inspection Period, Seller agrees to deliver to any tenant of the Property a
subordination, non-disturbance and attornment agreement (“SNDA”) on the form
attached hereto as Exhibit H; provided, however that receipt signed counterparts
of said SNDAs by Purchaser for tenants other than Dickinson Hussman Architects
and Smith Moor & Co. shall not be a condition to Purchaser’s obligation to close
hereunder.

3.8 Purchaser Estoppel and SNDA Review. Seller agrees to provide each proposed
Tenant Estoppel certificate and SNDA to Buyer for review two business days
before sending it to the applicable Tenant.

SECTION 4.

ACCEPTANCE OF PROPERTY

4.1 “As Is”. Purchaser agrees that Purchaser or its duly authorized agent will
have examined and investigated to Purchaser’s full satisfaction the physical,
economic and legal condition of the Property, and made all other inquiries
Purchaser deemed necessary in connection with the transaction herein
contemplated. Purchaser is satisfied to purchase the Property in its “as is”
condition as of the Effective Date, reasonable wear and tear from the Effective
Date excepted. Any information, data, schedules, photographs, surveys, set-ups,
representations or other materials furnished to or obtained by Purchaser were
for preliminary purposes only and are superseded by this Agreement. Purchaser
has not relied thereon in executing this Agreement. Except as expressly set
forth in this Agreement, no representations, warranties or agreements of any
kind whatsoever have been made by Seller in regard to the physical or operating
condition of the Property, the condition of Seller’s title thereto, freedom from
defects, latent or patent, the income or profit to be derived from the Property,
the expenses of operation and maintenance thereof, the present or prospective
rental income therefrom, or any other matter or thing affecting or relating to
the whole or any part of the Property, and no representation, covenant or
warranty shall survive the Closing, other than the Surviving Obligations. In
arriving at its decision to purchase the Property, Purchaser did not rely upon
any statements by Seller, Seller’s agents or employees or anyone else acting or
purporting to act on Seller’s behalf, except as expressly set forth in this
Agreement. Purchaser acknowledges and agrees that the Property is to be acquired
subject to all notes or notices of violations of law or municipal ordinances,
orders or requirements noted in or issued by any governmental authority having
jurisdiction thereof against or affecting the Property.

4.2 Purchaser shall rely solely upon Purchaser’s own knowledge of the Property
based on its investigation of the Property and its own inspection of the
Property in determining the Property’s physical condition. Except as expressly
set forth in this Agreement to the contrary, Purchaser releases Seller, any
person, entity or party related to or affiliated with Seller (the “Seller
Related Parties”) and their respective successors and assigns from and against
any and all claims which Purchaser or any person, entity or any party related to
or affiliated with Purchaser (each, a “Purchaser Related Party”) has or may have
arising from or related to any matter or thing related to or in connection with
the Property, including the documents and information referred to herein, the
leases and the tenants thereunder, any construction defects, errors or omissions
in the design or construction and any environmental conditions, including but
not limited to mold, and, except as expressly set forth in this Agreement to the
contrary, neither Purchaser nor any Purchaser Related Party shall look to
Seller, the Seller Related Parties or their respective successors and assigns in
connection with the foregoing for any redress or relief. This release shall be
given full force and effect according to each of its express terms and
provisions, including those relating to unknown and unsuspected claims, damages
and causes of action. The provisions of this Section 4.2 shall survive the
termination of this Agreement or the Closing Date and shall not be deemed to
have merged into any of the documents executed or delivered at the Closing. To
the extent required to be operative, the disclaimers and warranties contained
herein are “conspicuous” disclaimers for purposes of any applicable law, rule,
regulation or order.

SECTION 5.

CLOSING

5.1 Closing. The closing of the purchase and sale transaction contemplated
herein (the “Closing) shall take place through an escrow established with the
Title Company at 10:00 a.m. New York time on October 24, 2007 (the “Closing
Date”), as the same may have been adjourned as provided in this Agreement).

5.2 Possession. Possession of the Property shall be delivered to Purchaser at
the Closing, subject to the Permitted Encumbrances.

5.3 Proration. All rents, other amounts payable by the tenants under the Leases,
utilities, water and sewer meter charges and all other operating expenses with
respect to the Property for the month in which the Closing occurs, and real
estate taxes and other assessments with respect to the Property for the tax year
in which the Closing occurs, shall be prorated as of 11:59 p.m. New York time on
the day before the Closing Date with Purchaser receiving the benefits and
burdens of ownership on the Closing Date, provided however, if the funds
representing the balance of the Purchase Price have not been received by Seller
or Seller’s lender by 5:00 p.m. New York time on the Closing Date, all
pro-rations shall be recalculated as of the next business day. Seller shall
provide estimated pro-rations no later than four (4) business days prior to
Closing and the Closing shall be delayed for each day that Seller fails to
timely deliver said estimated pro-rations.

(a) If the Closing shall occur before rents and all other amounts payable by the
tenants under the Leases and all other income from the Property have actually
been paid through the month in which the Closing occurs (it being agreed that
Seller is entitled to all arrears in rent), the apportionment of such rents and
other amounts and other income shall be upon the basis of such rents, other
amounts and other income actually received by Seller. Subsequent to the Closing,
if any such rents, other amounts and other income are actually received by
Purchaser from the tenants owing such amounts, all such amounts shall be applied
first to the month preceding the month in which the Closing occurs, then to the
month in which the Closing occurs, then to rents due to Purchaser which are past
due, and the balance shall be immediately paid by Purchaser to Seller. Purchaser
shall make a good faith effort and attempt to collect any such rents and other
amounts and other income not apportioned at the Closing for the benefit of
Seller; however, Purchaser shall not be required to expend any substantial funds
or institute any litigation in its collection efforts. Nothing in this Agreement
shall restrict Seller’s right to collect delinquent rents directly from a tenant
by any legal means, and Seller shall be entitled to keep any such rents or other
damages so collected. At Closing, prepaid rents and refundable security deposits
in the possession or control of Seller on Closing (together with any interest
accrued thereon only if interest is specifically required to be paid thereon
under applicable law or under the terms of a specific Lease) at Seller’s sole
option shall either be (i) transferred to Purchaser at Closing and not subject
to adjustment, or (ii) adjusted by way of a credit in favor of Purchaser.

(b) (1) If the Closing shall occur before the tax rate or the assessed valuation
of the Property is fixed for the then current year, the apportionment of taxes
and assessments shall be upon the basis of the tax rate for the preceding year
applied to the latest assessed valuation, with a further reconciliation to be
made when the final rate or valuation rate is received.

(2) If any certiorari or other proceedings for the reduction of real estate
taxes are pending at the Closing Date with respect to the tax year in which the
Closing occurs or any tax year prior thereto, Seller shall continue the
prosecution of such action. Any tax refund resulting from such proceeding, net
of Seller’s costs of prosecuting the same, and after deducting any refunds
required to be made to tenants pursuant to Leases, shall be apportioned between
Seller and Purchaser in the same proportion that real estate taxes for such tax
year are apportioned.

(c) If the Closing shall occur before the actual amount of utilities, water or
sewer meter charges or other operating expenses with respect to the Property for
the month in which the Closing occurs are determined, the apportionment of such
utilities, water or sewer meter charges or other operating expenses shall be
upon the basis of an estimate by Seller of such utilities, water or sewer meter
charges or other operating expenses for such month. Subsequent to the Closing,
when the actual amount of such utilities, water or sewer meter charges or other
operating expenses with respect to the Property for the month in which the
Closing occurs are determined, the parties agree to adjust the proration of such
utilities, water or sewer meter charges or other operating expenses and, if
necessary, to refund or repay such sums as shall be necessary to effect such
adjustment.

(d) If Leases contain obligations (“ Lease Obligations”) on the part of the
tenants for: (i) CPI or similar adjustments, (ii) percentage rents,
(iii) escalation payments for taxes, labor or operations, and/or (iv) other
expenses including, without limitation, common area maintenance or any other
operating cost pass-throughs or retroactive charges payable by tenants which
have accrued as of the Closing Date but are not then due and payable, the amount
of such Lease Obligations shall be prorated as of the Closing Date and paid and
adjusted between Seller and Purchaser when the actual amount of such Lease
Obligations with respect to the Property is determined and such Lease
Obligations have been received by Purchaser from such tenant or tenants.

(e) New Tenant Costs shall be pro-rated in accordance with Section 8.2 hereof
and any tenant improvement costs, leasing commissions, rent concessions or other
leasing costs attributable to the current term of any Lease entered into as of
the Effective Date shall be the responsibility of Seller (“Seller Inducement
Obligations”). To the extent any Seller Inducement Obligations are outstanding
at Closing, Purchaser shall receive a credit for the same.

The agreements of Seller and Purchaser set forth in this Section 5.3 shall
survive the Closing. All prorations shall be completed and finalized no later
than twelve (12) months following the Closing Date.

5.4 Closing Costs. Purchaser shall pay, on the Closing Date, the title insurance
premium for the owner’s policy and any endorsements thereto, all survey update
charges, all recording and filing charges and fees to record the documents
evidencing the conveyance of the Property, and all other costs and charges of
the closing and consummation of the purchase and sale transaction contemplated
in this Agreement as customarily charged to and payable by a purchaser in such
transactions in the location in which the Land is situate (including one-half of
the escrow charges of the Title Company). Seller shall pay, on the Closing Date,
costs and charges of the closing and consummation of the purchase and sale
transaction contemplated in this Agreement as customarily charged to and payable
by a seller in such transactions in the location in which the Land is situate
(including one-half of the escrow charges of the Title Company). Notwithstanding
the foregoing, each party shall pay its own attorneys’ fees and the fees of any
accountants and/or advisors incurred in connection with the transaction
contemplated in this Agreement.

5.5 Seller’s Obligations at the Closing. At the Closing, Seller shall deliver or
cause to be delivered to Purchaser the following:

(a) Evidence of Authority. Such organizational and authorizing documents of
Seller as shall be reasonably required by the Title Company to evidence Seller’s
authority to consummate the transactions contemplated by this Agreement.

(b) Deed. A duly executed and acknowledged deed conveying to Purchaser the Land
and Improvements subject only to the Permitted Encumbrances, in the form of
Exhibit B attached hereto, sufficient to enable the Title Company to issue its
standard form owner’s policy to Purchaser, at Purchaser’s expense, insuring fee
simple title to the Land and Improvements, subject only to the Permitted
Encumbrances. Purchaser shall be entitled to request that the Title Company
provide such endorsements (or amendments) to the title policy as Purchaser may
reasonably require, provided that (i) such endorsements shall be issued at no
cost to, and shall not impose any additional liability on, Seller,
(ii) Purchaser’s obligations under this Agreement shall not be conditioned upon
Purchaser’s ability to obtain such endorsements and, if Purchaser is unable to
obtain such endorsements, Purchaser shall nevertheless be obligated to proceed
to close the transaction contemplated by this Agreement without reduction of or
set off against the Purchase Price, and (iii) the Closing shall not be delayed
as a result of Purchaser’s request.

(c) Assignment. A duly executed and acknowledged counterpart Assignment and
Assumption of Service Agreements, Warranties and Leases in the form attached to
this Agreement as Exhibit C (the “Assignment”), and a Bill of Sale in the form
attached hereto as Exhibit C-1 (the “Bill of Sale”).

(d) FIRPTA Affidavit. A duly executed affidavit of Seller in form attached
hereto as Exhibit D certifying that Seller is not a “foreign person,” as defined
in Section 1445 of the Internal Revenue Code of 1986, as amended, and in any
applicable state laws for the state in which the Property is located.

(e) Tenant Notices. Duly executed notice to tenants or lessees under the Leases
in form attached hereto as Exhibit E.

(f) Original Documents. The originals of all Leases and Service Contracts in
Seller’s Possession.

(g) Transfer Tax Forms. All transfer tax and other similar tax returns which
Seller is required by law to execute and acknowledge and to deliver, either
individually or together with Purchaser, to any governmental authority as a
result of the sale, and if Seller is responsible for payment of such taxes in
accordance with this Agreement, checks made payable to the appropriate
governmental authority in the required amounts (unless Seller authorizes the
Title Company to deduct and pay such expenses out of monies payable to Seller).

(h) Rent Roll. An updated Rent Roll for the Property.

(i) Escrow Direction. A confirmation to Escrow Agent confirming the prorations
and the Closing and directing that the Deposit and Purchase Price is to be
delivered to Seller (the “Escrow Direction”).

(j) Records and Files. Records and files which are in Seller’s Possession
relating to the current operation and maintenance of the Property, including,
without limitation, current tax bills, current water, sewer, utility and fuel
bills, billing records for Tenants, repair and maintenance records and the like
which affect or relate to the Property. The parties agree to cooperate so that,
to the extent practical, deliveries of background records at or prior to the
Closing which Purchaser desires to have delivered to it will be identified to
the satisfaction of the parties at the Closing without actual delivery at
Closing, provided satisfactory arrangements for post-closing delivery are made.

(k) Form 1099-S. Information for 1099-S Report Filing in the form of Exhibit G
annexed hereto in accordance with Section 6045 of the Code. Pursuant to
Section 6045 of the Code, Purchaser’s counsel is hereby designated to be the
person responsible for complying with such reporting requirements.

5.6 Purchaser’s Obligations at the Closing. At the Closing, Purchaser shall
deliver or cause to be delivered to Seller the following:

(a) Purchase Price. The balance of the Purchase Price, plus or minus other
adjustments required under this Agreement, by wire transfer of immediately
available funds to Seller.

(b) Evidence of Authority. Such organizational and authorizing documents of
Purchaser as shall be reasonably required by Seller and/or the Title Company
authorizing Purchaser’s acquisition of the Property pursuant to this Agreement
and the execution of this Agreement and any documents to be executed by
Purchaser at the Closing.

(c) Assignment. A duly executed and acknowledged counterpart Assignment.

(d) Escrow Direction. A duly executed counterpart of the Escrow Direction.

(e) Transfer Tax Forms. Duly executed and acknowledged transfer tax forms
described in Section 5.5(g).

5.7 Property Management/Leasing Commission Agreements. At Closing, Seller will
terminate its management agreement and any leasing commission agreements for the
Property.

SECTION 6.

RISK OF LOSS

6.1 Condemnation. If, prior to Closing, (i) the whole or any part of the
Property or any interest in the Property is taken by condemnation or right of
eminent domain and (ii) such taking by condemnation or right of eminent domain
results in (A) the taking of all or any part of the Improvements, (B) the loss
of any parking spaces which causes the Property not to comply with applicable
zoning ordinances or (C) a permanent loss of any means of vehicular access to
the Property, Purchaser may either at or prior to Closing (a) terminate this
Agreement, in which case Purchaser shall be entitled to the return of the
Deposit, and thereafter neither party shall have any rights or obligations under
this Agreement, other than the Surviving Obligations or (b) consummate the
Closing, in which latter event all of Seller’s assignable right, title and
interest in and to the award of the condemning authority shall be assigned to
Purchaser at the Closing and there shall be no reduction in the Purchase Price.

6.2 Casualty. Except as otherwise provided in this Agreement, Seller assumes all
risks for damage to or injury occurring to the Property by fire, storm,
accident, or any other casualty or cause until the Closing has been consummated.
If before the Closing, the Property, or any part thereof, suffers any damage
from fire or other casualty which in Seller’s reasonable estimate will
(i) entitle any Major Tenant to rightfully terminate is Lease; (ii) require in
excess of $500,000 or (iii) require more than 180 days to repair and restore,
Seller will notify Purchaser of such fact (the “Seller’s Casualty Notice”), and
either Seller or Purchaser may terminate this Agreement by notice to the other
party given within ten (10) days following Seller’s Casualty Notice to
Purchaser, in which case Purchaser shall be entitled to the return of the
Deposit, and thereafter neither party shall have any rights or obligations under
this Agreement, other than the Surviving Obligations . If neither party
terminates this Agreement, it shall remain in full force and effect, Purchaser
agrees that it will consummate the Closing and accept the assignment of Seller’s
right, title and interest in and to the net proceeds (or rights under the
policy) of any insurance covering such damage, including any rent loss insurance
for the period after the Closing (less an amount equal to any expenses and costs
incurred by Seller to collect or adjust such insurance or to secure the
Improvements or initiate repairs or restoration of the Property, and any portion
of such proceeds paid or to be paid on account of the loss of rents or other
income from the Property for the period prior to and including the Closing Date
shall be payable to Seller (collectively, “Seller Expenses”), to the extent the
amount of such net proceeds does not exceed the Purchase Price, plus an amount
equal to Seller’s deductible or uninsured loss under its insurance policy
applicable to such casualty, and there shall be no reduction in the Purchase
Price or obligation of Seller to complete restoration. If prior to the Closing,
the Property, or any part thereof, suffers any such damage which will not
entitle a Major Tenant to terminate its Lease or in Seller’s reasonable estimate
require less than $500,000 or 180 days to repair or restore, Purchaser agrees
that it will consummate the Closing and accept the assignment of the net
proceeds (or rights under the policy) of any insurance covering such damage,
including any rent loss insurance for the period after the Closing (less Seller
Expenses), to the extent the amount of such net proceeds does not exceed the
Purchase Price, plus an amount equal to Seller’s deductible under its insurance
policy applicable to such casualty, and there shall be no reduction in the
Purchase Price or obligation of Seller to complete restoration.

6.3 Uniform Vendor and Purchaser Risk Act. Purchaser and Seller each hereby
waives the Uniform Vendor and Purchaser Risk Act and agree that the provisions
of this Section 6 shall govern the respective rights and obligations of
Purchaser and Seller with respect to the subject matter of this Section 6.

SECTION 7.

DEFAULT

7.1 Breach by Seller. In the event that Seller shall fail to close this
transaction because of Seller’s default in the performance of Seller’s
obligations under this Agreement, Purchaser, as Purchaser’s sole and exclusive
right and remedy, shall either: (1) terminate this Agreement and receive a
refund of the Deposit plus reimbursement by Seller of Purchaser’s actual out of
pocket documented third party due diligence costs not to exceed $75,000 or
(2) pursue the remedy of specific performance of Seller’s obligations under this
Agreement, provided that (i) any such suit for specific performance must be
filed within thirty (30) days after Purchaser first becomes aware of the breach
or default by Seller, and (ii) Purchaser is not in breach or default in the
performance of its obligations under this Agreement. It is agreed that,
notwithstanding anything to the contrary in this Agreement that Purchaser shall
not be required to deposit the Purchase Price into Escrow in order to exercise
its remedies for Seller default contained herein.

7.2 Breach by Purchaser. In the event that Purchaser fails to consummate the
transaction contemplated by this Agreement (including delivery of the additional
deposit), this Agreement shall terminate and Seller shall receive and retain the
Deposit as liquidated damages (and not as a penalty or forfeiture) and as
Seller’s sole remedy and relief hereunder (except for the Surviving
Obligations). Seller and Purchaser acknowledge that the actual damages to Seller
which would result from such failure would be extremely difficult to calculate
or establish on the date hereof. In addition, Purchaser desires to have a
limitation put upon its potential liability to Seller in the event of such
failure by Purchaser. Seller and Purchaser specifically acknowledge and agree,
after negotiation between Seller and Purchaser, that the amount of the Deposit
constitutes reasonable compensation to Seller for such failure by Purchaser and
shall be disbursed to and retained by Seller as liquidated damages in the event
of such failure by Purchaser. None of the provisions of this Section 7.2 shall
limit, impair or affect any of Purchaser’s indemnities of Seller or other
Surviving Obligations as provided for elsewhere in this Agreement.

SECTION 8.

FUTURE OPERATIONS

8.1 Maintenance and Contracts. From the Effective Date of this Agreement until
the Closing or earlier termination of this Agreement:

(a) Seller will continue to operate the Property in the customary and ordinary
manner consistent with Seller’s current practices in effect as of the Effective
Date, ordinary wear and tear and casualties excepted; and

(b) Seller will perform all of Seller’s material obligations under the
Contracts. Seller will not, without the prior written consent of Purchaser
(which consent will not be unreasonably withheld or delayed), modify, enter
into, or renew any Contract which cannot be canceled upon thirty (30) days prior
written notice without a fee.

8.2 Leasing. From the Effective Date until the Closing or earlier termination of
this Agreement, Seller will endeavor to lease the Property in the customary and
ordinary manner consistent with Seller’s current practices in effect as of the
Effective Date; provided, however, that from and after the Inspection Period,
Seller shall not enter into any new lease or amend any existing Lease without
Purchaser’s consent, which consent may not be unreasonably withheld, conditioned
or delayed. If subsequent to the Effective Date, Seller incurs any costs or
expenses of entering into and/or performing obligations and/or work under or in
connection with any new Leases or renewal or modification of existing Leases
including, tenant improvement and/or leasing commission costs (collectively,
“New Tenant Costs”), such costs shall be credited in favor of Seller at Closing.
Seller shall supply invoices and statements for all New Tenant Costs to
Purchaser at or prior to Closing. If any space is vacant at the time of Closing,
Purchaser shall accept the Property subject to such vacancy. Seller does not
warrant that any particular Lease or tenancy will be in force or effect at the
Closing or that the tenants will have performed their obligations thereunder.
Except as otherwise provided under this Agreement, the termination of any Lease
or tenancy prior to the Closing by reason of the tenant’s default shall not
affect the obligations of Purchaser under this Agreement in any manner or
entitle Purchaser to an abatement of or credit against the Purchase Price or
give rise to any other claim on the part of Purchaser. Seller agrees to send
Purchaser a copy of any tenant correspondence received or sent by Seller after
the Effective Date.

SECTION 9.

MISCELLANEOUS

9.1 Notices. All notices, demands and requests which may be given or which are
required to be given by either party to the other, and any exercise of a right
of termination provided by this Agreement, shall be in writing and shall be
deemed effective either: (a) on the date personally delivered to the address
below, as evidenced by written receipt therefor, whether or not actually
received by the person to whom addressed; (b) on the first (1st) business day
after being deposited into the custody of a nationally recognized overnight
delivery service such as Federal Express Corporation, Airborne Express, or
United Parcel Service, addressed to such party at the address specified below;
or (d) at the time of electronic confirmation of receipt after being sent by
facsimile to the following numbers. For purposes of this Section 9.1, the
addresses of the parties for all notices are as follows (unless changed by
similar notice in writing given by the particular person whose address is to be
changed):

         
If to Seller:
  c/o Sterling Advisors II L.L.C.
 
  111 Great Neck Road
 
  Great Neck, NY 11021
 
  Attn: Richard A. Wilpon
 
  Telephone: (516) 504-2100
 
  Facsimile: (516) 504-2111
with a copy to:
  Schiff Hardin LLP
 
  900 Third Avenue
 
  New York, NY 10022
 
  Attn: Christine A. McGuinness, Esq.
 
  Telephone: (212) 753-5000
 
  Facsimile: (212) 753-5044
If to Purchaser:
  Triple Net Properties, LLC
 
  Attn: Scott Peters and Mat Streiff
 
  Telephone: (714) 667-8252
 
  Facsimile: (714) 881-2217
with a copy to:
  Gregory Kaplan, PLC
 
  7 East Second Street
 
  Richmond, VA 23224-4253
 
  Attn: Joseph McQuade, Esq.
 
  Telephone: 804.916-9027
 
  Facsimile: 804.230.0024
If to Escrow Agent:
  Fidelity National Title Insurance Company
 
  1 Park Avenue, Suite 1402New
 
  York, NY 10016
 
  Attn: Kenneth C. Cohen
 
  Telephone: (212) 845-3135
 
  Facsimile: (646) 742-0733

The attorneys are authorized to give any notice specified in this Agreement on
behalf of their respective clients.

9.2 Real Estate Commissions. Seller shall pay to Colliers Investment Services
Group (hereinafter called “Agent”) a commission in the amount agreed on, if and
when payable in accordance with the terms of a separate agreement between Seller
and Agent. Except for Agent, neither Seller nor Purchaser has authorized any
broker or finder to act on Purchaser’s or Seller’s behalf in connection with the
sale and purchase hereunder and neither Seller nor Purchaser has dealt with any
broker or finder purporting to act on behalf of any other party. Purchaser
agrees to indemnify, defend, protect and hold harmless Seller from and against
any and all demands, claims, losses, damages, liabilities, costs or expenses of
any kind or character (including reasonable attorneys’ fees and charges) arising
out of or resulting from any agreement, arrangement or understanding alleged to
have been made by Purchaser or on Purchaser’s behalf with any broker or finder
in connection with this Agreement or the transaction contemplated hereby, other
than claims of Agent based on Agent’s agreement with the Seller. Seller agrees
to indemnify, defend, protect and hold harmless Purchaser from and against any
and all claims, losses, damages, liabilities, costs or expenses of any kind or
character, including reasonable attorneys’ fees and expenses, arising out of or
resulting from any agreement, arrangement or understanding alleged to have been
made by Seller or on Seller’s behalf with any broker or finder in connection
with this Agreement or the transaction contemplated hereby. Notwithstanding
anything to the contrary contained herein, this Section 9.2 shall survive the
Closing or any earlier termination of this Agreement.

9.3 Entire Agreement. This Agreement embodies the entire agreement between the
parties relative to the subject matter hereof, and there are no oral or written
agreements between the parties, nor any representations made by either party
relative to the subject matter hereof, which are not expressly set forth herein.

9.4 Amendment. This Agreement may be amended only by a written instrument
executed by the party or parties to be bound thereby.

9.5 Headings. The captions and headings used in this Agreement are for
convenience only and do not in any way limit, amplify, or otherwise modify the
provisions of this Agreement.

9.6 Time of Essence. Time is of the essence of this Agreement (other than for
Seller’s rights to adjourn the Closing as expressly provided in this Agreement);
however, if the final date of any period which is set out in any provision of
this Agreement falls on a Saturday, Sunday or legal holiday under the laws of
the United States, the State of New York, or the State in which the Property is
located, then, in such event, the time of such period shall be extended to the
next day which is not a Saturday, Sunday or legal holiday. As used in this
Agreement, the term “business day” means every day other than Saturdays,
Sundays, or other holidays on which banking institutions in New York or the
State in which the Property is located are closed.

9.7 Successors and Assigns; Assignment. This Agreement shall bind and inure to
the benefit of Seller and Purchaser and their respective heirs, executors,
administrators, personal and legal representatives, successors and permitted
assigns. Purchaser shall not assign this Agreement or Purchaser’s rights under
this Agreement without the prior written consent of Seller, which consent may be
withheld in its sole and absolute discretion. No assignment of this Agreement or
Purchaser’s rights hereunder shall relieve Purchaser of its liabilities under
this Agreement. This Agreement is solely for the benefit of Seller and
Purchaser; there are no third party beneficiaries hereof. Notwithstanding the
foregoing, Purchaser may assign this Agreement to an affiliate of Purchaser
without Seller’s consent. Any assignment of this Agreement in violation of the
foregoing provisions shall at Seller’s option be null and void.

9.8 Invalid Provision. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws, such provision shall be
fully severable; this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Agreement; and, the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by such illegal, invalid, or
unenforceable provision or by its severance from this Agreement.

9.9 Attorneys’ Fees. In the event it becomes necessary for either party hereto
to file suit to enforce this Agreement or any provision contained herein, the
party prevailing in such suit shall be entitled to recover, in addition to all
other remedies or damages as provided herein, reasonable attorneys’ fees
incurred in such suit.

9.10 Multiple Counterparts. This Agreement may be executed in a number of
identical counterparts which, taken together, shall constitute collectively one
(1) agreement; in making proof of this Agreement, it shall not be necessary to
produce or account for more than one such counterpart with each party’s
signature.

9.11 Exhibits. The exhibits and schedules attached to this Agreement and
referred to herein are hereby incorporated into this Agreement by this reference
and made a part hereof for all purposes.

9.12 Construction. Seller and Purchaser acknowledge that each party and its
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any amendments or exhibits hereto.

9.13 No Recordation. Seller and Purchaser hereby acknowledge that neither this
Agreement nor any memorandum or affidavit thereof shall be recorded of public
record in the county in which the Property is located or any other county.
Should Purchaser ever record or attempt to record this Agreement, or a
memorandum or affidavit thereof, or any other similar document, then,
notwithstanding anything herein to the contrary, said recordation or attempt at
recordation shall constitute a default by Purchaser hereunder, and, in addition
to the other remedies provided for herein, Seller shall have the express right
to terminate this Agreement by filing a notice of said termination in the county
in which the Land is located.

9.14 Merger Provision. Except as otherwise expressly provided herein, any and
all rights of action of Purchaser for any breach by Seller of any
representation, warranty or covenant contained in this Agreement shall merge
with the Deed and other instruments executed at Closing, shall terminate at
Closing, and shall not survive Closing.

9.15 Jury Waiver. PURCHASER AND SELLER DO HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THEIR RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, OR UNDER OR IN CONNECTION WITH THIS AGREEMENT,
THE DOCUMENTS DELIVERED BY PURCHASER OR BY SELLER AT CLOSING, OR ANY COURSE OF
CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ANY
ACTIONS OF EITHER PARTY ARISING OUT OF OR RELATED IN ANY MANNER WITH THIS
AGREEMENT OR THE PROPERTY (INCLUDING WITHOUT LIMITATION, ANY ACTION TO RESCIND
OR CANCEL THIS AGREEMENT AND ANY CLAIMS OR DEFENSES ASSERTING THAT THIS
AGREEMENT WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE). THIS
WAIVER IS A MATERIAL INDUCEMENT FOR SELLER TO ENTER INTO AND ACCEPT THIS
AGREEMENT AND THE DOCUMENTS DELIVERED BY PURCHASER AT CLOSING AND SHALL SURVIVE
THE CLOSING OR TERMINATION OF THIS AGREEMENT.

9.16 No Personal Liability of Officers, Directors, Etc. of Seller. Purchaser
acknowledges that this Agreement is entered into by a limited liability company
as Seller and Purchaser agrees that no shareholder or individual officer,
partner, director, trustee, asset manager, employee, member, agent or other
representative of Seller shall have any personal liability under this Agreement
or any document executed in connection with the transactions contemplated by
this Agreement.

9.17 Choice of Law; Submission to Jurisdiction. This Agreement is made and
delivered in New York, New York and St. Louis, Missouri and shall be governed
by, and construed and interpreted in accordance with, the law of the State of
Missouri. Any legal action, suit or proceeding in connection with this Agreement
or for enforcement of any judgment rendered in any such action, suit or
proceeding may be brought in the federal or state courts of the State of
Missouri, and, Purchaser hereby irrevocably accepts and submits to the
jurisdiction of the aforesaid courts in personam, generally and unconditionally
with respect to any such action, suit, or proceeding for itself and in respect
of its property.

9.18 S-X 3-14 Audit. At Purchaser’s sole cost and expense, Purchaser’s auditor
may conduct an audit as required of Purchaser pursuant to Rule 3-14 of
Securities and Exchange Commission Regulation S-X (the “3-14 Audit”) of the
income statements of the Property for the last complete fiscal year immediately
preceding the Closing Date and the stub period through the Closing Date (the
“Covered Audit Period”), and Seller shall reasonably cooperate (at no cost or
liability to Seller) with Purchaser’s auditor in the conduct of such 3-14 Audit.
Without limiting the foregoing, (i) Purchaser or its designated independent or
other auditor may audit the operating statements of the Property, at Purchaser’s
expense and, upon Purchaser’s prior written request, Seller shall allow
Purchaser’s auditors reasonable access to such books and records maintained by
Seller in respect to the Property and pertaining to the Covered Audit Period as
necessary to conduct such 3-14 Audit, and (ii) Seller shall use reasonable
efforts to provide to Purchaser such existing financial information as may be
reasonably required by Purchaser and required for Purchaser’s auditors to
conduct such 3-14 Audit; provided, however, that the ongoing obligations of
Seller shall be limited to providing such information or documentation as may be
in the possession or control of Seller, the Seller’s accountants or Property
Manager, at no cost or liability to any of such parties, and in the format that
Seller or its accountants or Property Manager have maintained such information.
Seller certifies and represents and warrants to Purchaser that to Seller’s
actual knowledge, the materials delivered to Purchaser in connection with the
3-14 Audit shall be true and accurate in all material respects and to Seller’s
actual knowledge there are no known fraud or material misrepresentation, or
material subsequent events not reflected in such materials. Notwithstanding
anything contained in this paragraph to the contrary, in no event shall Seller
or any of Seller’s Affiliates be obligated to disclose any confidential or
non-public financial information with respect to any of Seller’s Affiliates or
any property of any such Seller’s Affiliate. Purchaser acknowledges and agrees
that Purchaser’s obligation to close the transaction contemplated by this
Agreement shall not be conditioned on the completion of such 3-14 Audit and
Closing shall not be delayed in order for such 3-14 Audit to be completed. This
provision this Section 9.18 shall survive Closing.

9.19 Access. Purchaser hereby agrees to retain all leases and lease related
documents (the “Lease Documents”) with respect to the Property and in effect on
or after the Seller’s acquisition of the Property; provided however, Purchaser
shall have no obligation to retain any Lease Documents entered into after
Closing. Purchaser shall cooperate fully, as and to the extent reasonably
requested by Seller and Seller Related Parties, in delivering and/or granting
access to Seller and/or Seller Related Parties of any of the Lease Documents
that Seller and/or Seller Related Parties may require in connection with any
accounting and/or tax audit with respect to Seller’s ownership and management of
the Property. Notwithstanding anything to the contrary herein, Purchaser shall
have no obligation to retain any of the Lease Documents after the date that is
two (2) years from the last day of the fiscal year to which such Lease Document
relates. In addition to the foregoing, after the Closing, Purchaser agrees to
allow Seller and its designated representatives, on prior notice and during
business hours, access to the documents, instruments, books and records for the
Property dated prior to the date of Closing (the “Records”). Seller and its
designated representatives shall have the right to make copies of the Records
and the Lease Documents.

9.20 Further Assurances. Seller and Purchaser agree to execute such other
documents and perform such other acts as may be reasonably necessary or proper
and usual to effect this Agreement. This Section 9.20 shall constitute a
Surviving Obligation.

SECTION 10.

ESCROW PROVISIONS

10.1 The Deposit shall be held in escrow by the Escrow Agent until the earliest
of (a) the Closing, on which date the Deposit shall be released to Seller;
(b) ten (10) days after the Escrow Agent shall have delivered to the non-sending
party a copy of the notice sent by Seller or Purchaser stating that this
Agreement has been terminated and that the party so notifying the Escrow Agent
is entitled to the Deposit, following which period the Deposit shall be
(i) delivered to Seller, in the case of a notice from Seller stating that Seller
is entitled to the Deposit, or (ii) delivered to Purchaser, in the case of a
notice from Purchaser stating that Purchaser is entitled to the Deposit;
provided, in each case, however, that within such ten (10) day period the Escrow
Agent does not receive either a notice containing contrary instructions from the
other party hereto or a court order restraining the release of all or any
portion of the Deposit; or (c) a joint notice executed by Seller and Purchaser
is received by the Escrow Agent, in which event the Escrow Agent shall release
the Deposit in accordance with the instructions therein contained. The Escrow
Agent shall reasonably promptly deliver a duplicate copy of any notice received
by it in its capacity as Escrow Agent to Seller and Purchaser. Notwithstanding
anything to the contrary set forth herein, if Purchaser advises Seller and the
Escrow Agent in accordance with Section 3.1 that Purchaser has elected to
terminate this Agreement, then Escrow Agent shall promptly return the Deposit to
Purchaser notwithstanding any objection by Seller..

10.2 The Deposit shall be held by the Escrow Agent in a separate
interest-bearing money market or bank account. The Deposit may be invested on
behalf of Seller or Purchaser; provided that any direction to the Escrow Agent
for such investment shall be in writing and a completed, signed W-9 Form
accompanies it. The Escrow Agent is not to be held responsible for the loss of
principal or interest on any investment made pursuant to the aforesaid
instruction or in the redemption thereof. If the Closing occurs, the Deposit
shall be paid to Seller and applied to the Purchase Price. In the event that
there is no Closing hereunder and the Deposit is to be paid to Seller pursuant
to the terms of this Agreement, such payment shall be made to Seller, otherwise,
the Deposit shall be paid to Purchaser.

10.3 In the event that (i) the Escrow Agent shall have received a notice
containing contrary instructions or a court order as provided for in
Section 10.1 hereof and within the time therein prescribed, or (ii) any other
disagreement or dispute shall arise between the parties hereto resulting in
adverse claims or demands being made for the Deposit, whether or not litigation
has been instituted, then and in any such event the Escrow Agent shall refuse to
comply with any claims or demands on it and continue to hold the Deposit until
the Escrow Agent receives either (a) a written notice signed by both Seller and
Purchaser directing the disposition of the Deposit, or (b) a final order of a
court of competent jurisdiction, entered in a proceeding in which Seller,
Purchaser and the Escrow Agent are named as parties, directing the disposition
of the Deposit, in either of which events the Escrow Agent shall then dispose of
the Deposit in accordance with said direction. The Escrow Agent shall not be or
become liable in any way to any person or entity for its refusal to comply with
any such claims or demands until and unless it has received a direction of the
nature described in (a) or (b) above. Upon the taking by the Escrow Agent of any
of the actions described in (a) and (b) above, the Escrow Agent shall be
released of and from all liability hereunder. Notwithstanding the foregoing
provisions of this Section 10.3, the Escrow Agent shall have the following right
in the circumstances described in subdivision (i) or (ii) above: (y) if the
Escrow Agent shall have received a written notice signed by either Seller or
Purchaser advising that litigation between Seller and Purchaser over entitlement
to the Deposit or any portion thereof has been commenced, the Escrow Agent may,
on written notice to Seller and Purchaser, deposit the Deposit with the clerk of
the court in which such litigation is pending, or (z) the Escrow Agent may, on
written notice to Seller and Purchaser, take such affirmative steps as it may,
at its option, elect in order to terminate its duties as escrow agent hereunder,
including, but not limited to, the deposit of the Deposit with a court of
competent jurisdiction and the commencement of an action in interpleader. Upon
the taking by Escrow Agent of either of the actions described in (y) or
(z) above, the Escrow Agent shall be released of and from all liability
hereunder except for any previous willful misconduct or gross negligence.

10.4 The Escrow Agent shall not be liable for any error in judgment or for any
act done or omitted by it in good faith, or for any mistake of fact or law and
shall not incur any liability in acting upon any signature, notice, request,
waiver, consent, receipt or other paper or document in good faith believed by
the Escrow Agent to be genuine and is released and exculpated from all liability
hereunder except as aforesaid or for willful misconduct or gross negligence. The
sole responsibility of the Escrow Agent hereunder shall be to hold and release
the Deposit in accordance with the provisions of this Agreement. The Escrow
Agent shall be entitled to consult with counsel in connection with its duties
hereunder. The Escrow Agent has executed this Agreement solely to confirm that
it is holding and will hold the Deposit in escrow pursuant to the provisions of
this Section 10 and for no other purpose.

1

SELLER:

SEVENS ST. LOUIS L.L.C.
a Delaware limited liability company

By: SAP II Manager Inc.

By: /s/ L. Thomas Osterman
Name: L. Thomas Osterman
Its: Vice President


PURCHASER:

TRIPLE NET PROPERTIES, LLC


a Virginia limited liability company

By: /s/ Jack Maurer
Jack Maurer
Its: Executive Vice President


The undersigned Escrow Agent hereby acknowledges receipt of the Deposit and a
copy of this Agreement, and agrees to hold and dispose of the Deposit in
accordance with the provisions of this Agreement.

ESCROW AGENT:

Fidelity National Title Insurance Company

By: /s/ Kenneth C. Cohen
Its: Senior Vice President


Date of Execution
by Escrow Agent:
September 20, 2007

2